I dissent from the holding of the majority that there is no evidence of negligence on the part of defendant and that plaintiff was himself guilty of negligence as a matter of law, and that therefore the trial court erred in failing to direct a verdict for defendant-appellant, Rutherford. In my opinion the record shows questions of fact for determination of the jury in respect to such issues under proper instruction of the court. *Page 382 
I concur with the majority in that there were errors of law prejudicial to the defendant, as I think the court erred in holding the defendant subject to certain specific safety requirements relating to building and construction work contained in Bulletin 202 issued by the Industrial Commission of Ohio, both in the charges before argument and in the general charge for the reason that said specific requirements are not applicable to the facts and circumstances of this case.
In my opinion the cause should be reversed only and remanded for further proceedings according to law.